IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 507
 MAGISTERIAL DISTRICTS WITHIN THE              :
 41st JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                              ORDER



PER CURIAM

       AND NOW, this 23rd day of August 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 41st Judicial District (Juniata and Perry

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the reestablishment of the Magisterial

Districts 41-3-01 and 41-3-02 within Juniata County as they currently exist, to be effective

immediately, is granted. It is further ORDERED AND DECREED that the Petition, which

also provides for the reestablishment of the Magisterial Districts 41-3-03, 41-3-04 and 41-

3-05 within Perry County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 41-3-01                           Delaware Township
 Magisterial District Judge Tracy L. Powell             Fayette Township
                                                        Fermanagh Township
                                                        Greenwood Township
                                                        Mifflintown Borough
                                                        Monroe Township
                                                        Susquehanna Township
                                                        Thompsontown Borough
Magisterial District 41-3-02                       Beale Township
Magisterial District Judge Jacqueline T. Leister   Lack Township
                                                   Mifflin Borough
                                                   Milford Township
                                                   Port Royal Borough
                                                   Spruce Hill Township
                                                   Turbett Township
                                                   Tuscarora Township
                                                   Walker Township

Magisterial District 41-3-03                       Duncannon Borough
Magisterial District Judge Richard C. Gibney       Marysville Borough
                                                   Miller Township
                                                   New Buffalo Borough
                                                   Penn Township
                                                   Rye Township
                                                   Watts Township
                                                   Wheatfield Township

Magisterial District 41-3-04                       Bloomfield Borough
Magisterial District Judge Jeffrey J. Wood         Buffalo Township
                                                   Centre Township
                                                   Greenwood Township
                                                   Howe Township
                                                   Juniata Township
                                                   Liverpool Borough
                                                   Liverpool Township
                                                   Millerstown Borough
                                                   Newport Borough
                                                   Oliver Township
                                                   Tuscarora Township

Magisterial District 41-3-05                       Blain Borough
Magisterial District Judge (VACANT)                Carroll Township
                                                   Jackson Township
                                                   Landisburg Borough
                                                   Northeast Madison Township
                                                   Saville Township
                                                   Southwest Madison Township
                                                   Spring Township
                                                   Toboyne Township
                                                   Tyrone Township




                                          -2-